IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE |

 

J.H. and M.H. minors, by and through their parent,
Megan Heim; L.M. and P.M. minors, by and
through their parent, Kristin McKinney; T.B a
minor, by and through her parent, Sharon

Blount; and B.H. by and through her parent
Connie Keffaber

Plaintiffs, 03 w= 9 1 0) " 3 3

Vv. Civ. No.

WILLIAMSON COUNTY SCHOOL

BOARD OF EDUCATION; JASON A.
GOLDEN, in his individual capacity and in his
official capacity as Superintendent of the
Williamson County Schools; GARY
ANDERSON, in his individual capacity and in
his official capacity as Executive Director of
Health and Safety; and NANCY GARRETT,
K.C. HAUGH, JENNIFER APREA, SHEILA
CLEVELAND, CANDACE EMERSON, BRAD
FISCUS, ELIOT MITCHELL, ERIC WELCH,
RICK WIMBERLY and GARY ANDERSON,
all in their individual capacities and in their
capacities as members of the Williamson County
School Board of Education,

Defendants.
COMPLAINT
Plaintiffs, J.H. and M.H. minors, by and through their parent, Megan Heim; Plaintiffs,
L.M. and P.M. minors, by and through their parent, Kristin McKinney; Plaintiff T.B a minor, by
and through her parent, Sharon Blount; and B.H. by and through her parent Connie Keffaber pro
se, hereby file this Complaint against Defendants, Williamson County School Board of
Education (“School Board”); Jason A. Golden, in his individual capacity and in his official

capacity as Superintendent of the Williamson County Schools; Gary Anderson, in his individual

|

Case 3:21-cv-00733 Document1 Filed 09/22/21 Page 1 of 34 PagelD #: 1

 
capacity and in his official capacity as Executive Director of Health and Safety; and, Nancy
Garrett, K.C. Haugh, Jennifer Aprea, Sheila Cleveland, Candace Emerson, Brad Fiscus, Eliot
Mitchell, Eric Welch, and Rick Wimberly all individual elected officials sued in their individual
capacity and in their capacity as members of the School Board (collectively, “Defendants”). In

support of the claims set forth herein, Plaintiffs allege and aver as follows:

PARTIES

1. Plaintiffs J.H. and M.H. are minor children who reside in Williamson County
School District (“WCSD”), in Williamson County, Tennessee. Plaintiffs J.H. and M.H. are and
were at all times relevant hereto a student at a Williamson County Schools public school. Suit
is brought herein on J.H. and M.H.’s behalf by their mother, Plaintiff Megan Heim.

2. Plaintiff Megan Heim is an adult individual who is a resident and taxpayer in the
Williamson County School District, in Williamson County, Tennessee. Plaintiff Megan Heim
is the parent of Plaintiffs J.H. and M.H.

3. Plaintiffs L.M. and P.M. are minor children who reside in Williamson County
School District (“WCSD”), in Williamson County, Tennessee. Plaintiffs L.M. and P.M. are and
were at all times relevant hereto a student at a Williamson County Schools public school. Suit
is brought herein on L.M. and P.M.’s behalf by their mother, Plaintiff Kristin McKinney.

4, Plaintiff Kristin McKinney is an adult individual who is a resident and taxpayer in
the Williamson County Schools, in Williamson County, Tennessee. Plaintiff Kristin McKinney
is the parent of Plaintiffs L.M. and P.M.

5. Plaintiff T.B. is a minor child who resides in Williamson County School District

(“WCSD”), in Williamson County, Tennessee. Plaintiff T.B. is and was at all times relevant

2
Case 3:21-cv-00733 Document1 Filed 09/22/21 Page 2 of 34 PagelD #: 2
hereto a student at a Williamson County Schools public school. Suit is brought herein on
T.B’s behalf by their mother, Plaintiff Sharon Blount.

6. Plaintiff Sharon Blount is an adult individual who is a resident and taxpayer in the
Williamson County School District, in Williamson County, Tennessee. Plaintiff Sharon Blount
is the parent of Plaintiff T.B.

7. Plaintiff B.H. is a minor child who resides in Williamson County School District
(“WCSD”), in Williamson County, Tennessee. Plaintiff B.H. is and was at all times relevant
hereto a student at a Williamson County Schools public school. Suit is brought herein on
B.H.’s behalf by their mother, Plaintiff Connie Keffaber. :

8. Plaintiff Connie Keffaber is an adult individual who is a resident and taxpayer in
the Williamson County School District, in Williamson County, Tennessee. Plaintiff Connie
Keffaber is the parent of Plaintiff B.H.

9. Defendant Williamson County School District Board of Education (the “School
Board” or the “Board”) is a public entity which, acting under color of law, is responsible for
the formulation and implementation of all official governmental laws, policies, regulations and

procedures in effect for the Williamson County Schools. 1320 West Main Street Franklin, TN

10. Defendant Jason Golden was at all relevant times the Superintendent of the
Williamson County Schools; in that capacity, acting under color of law, he is responsible for
the implementation of all official governmental laws, policies, regulations and procedures
governing the Williamson County Schools. He is sued in his official and individual capacities.
jasong@wes.edu.

11. Defendant Gary Anderson is a Williamson County resident, former member of the
School Board and hired in September 2020 as Executive Director of Covid Response for

3
Case 3:21-cv-00733 Document1 Filed 09/22/21 Page 3 of 34 PagelD #: 3
Williamson County Schools, sued here in his individual and representative capacity.
Gary.anderson@wes.edu.
12. Defendant Nancy Garrett is a Williamson County resident and member of the
School Board, sued here in her individual and representative capacity. Ms. Garrett is currently
the Chairman of the School Board. Nancy.garrett(@wces.edu
13. Defendant K.C. Haugh, is a Williamson County resident and member of the
School Board, sued here in her individual and representative capacity. Mr. Haugh is currently
the Vice Chairman of the School Board. Kc.haugh@wes.edu
14. Defendant Jennifer Aprea is a Williamson County resident and member of the
School Board, sued here in her individual and representative capacity. Jennifer.aprea@wces.edu
15. Defendant Sheila Cleveland is a Williamson County resident and member of the
School Board, sued here in her individual and _ representative capacity.
Sheila.cleveland@wes.edu.
16. Defendant Candace Emerson is a Williamson County resident and member of the
School Board, sued here in her individual and_ representative capacity.
Candace.emerson@wes.edu.
17. Defendant Brad Fiscus is a Williamson County resident and member of the
School Board, sued here in her individual and representative capacity. Brad.fiscus@wes.edu
18. Defendant Eliot Mitchell, is a Williamson County resident and member of the
School Board, sued here in her individual and representative capacity. Eliot.mitchell@wes.edu
19. Defendant Eric Welch, is a Williamson County resident and member of the

School Board, sued here in her individual and representative capacity. Eric. welch@wes.edu.

4
Case 3:21-cv-00733 Document1 Filed 09/22/21 Page 4 of 34 PagelD #: 4
20. Defendant Rick Wimberly, is a Williamson County resident and member of the
School Board, sued here in her individual and representative capacity.
Rick.wemberly@wcs.edu.

21. Atall relevant times hereto, the School Board and the individual Defendants were
acting under color of state law.

JURISDICTION AND VENUE

22. Plaintiffs incorporate the foregoing paragraphs as if set forth in full herein.

23. This Court has subject matter jurisdiction over Plaintiffs’ claims under 28 U.S.C.
§1331, 28 U.S.C. §§1343(a)(3), (4), 28 U.S.C. §1367, 28 U.S.C. § 2201, and 42 U.S.C. 31983.

24. There exists an actual and justiciable controversy between Plaintiffs and
Defendant requiring resolution by this Court.

25. Plaintiffs have no adequate remedy at law.

26. Venue is proper before the United States District Court for the Middle District of
Tennessee under 28 U.S.C. §1391 because all parties reside or otherwise are found herein, and
all acts and omissions giving rise to Plaintiffs’ claims occurred in the Middle District of
Tennessee.

FACTS

27. Plaintiffs incorporate the foregoing paragraphs as if set forth in full herein.

Williamson County Board of Education

28. Plaintiffs incorporate the foregoing paragraphs as if set forth in full herein.

29. The Williamson County Board of Education consists of “one member elected
from each of the 12 voting districts to serve a four-year term of office. Elections were held for
even numbered districts in 2018 and elections were held for odd numbered districts in 2020 and
elections for even numbered districts will be held in 2022.” https://www.wes.edu/domain/1 163.

5
Case 3:21-cv-00733 Document1 Filed 09/22/21 Page 5 of 34 PagelD #: 5
30. The eleven individuals currently serving as Superintendent, Executive Director of Health
and Safety, and School Board Members respectively are Defendants Jason A. Golden, Gary
Anderson, Nancy Garrett, K.C. Haugh, Jennifer Aprea, Sheila Cleveland, Candace Emerson,
Brad Fiscus, Eliot Mitchell, Eric Welch, and Rick Wimberly.

31. Defendant Jason A. Golden, Superintendent of the District, holds a juris doctor
from the University of Georgia School of Law and bachelor’s degrees in both mathematics and
history from Vanderbilt University.

32. Defendant Gary Anderson, Executive Director of Health and Safety, previously
served as the Assistant Superintendent of Administration and Support Services for
Murfreesboro City Schools beginning in 2002 and also served for 30 years on the Williamson
County School Board (12 of those were spent as board chairman). Mr. Anderson retired in
2020 and was then appointed to his current position by Jason A. Golden in September 2020 as
the Executive Director of COVID Response.

33. Defendant Nancy Garrett, School Board Chairman, has a bachelor’s degree in
Business Administration from Belmont University. In 2016 Ms. Garrett was appointed to the
Board to fill a vacancy and then elected in August 2018. On November 21, 2016 she signed an
Oath of Office swearing to uphold the Constitution and statutes of the United States and of the
State of Tennessee, and to faithfully execute the office to which she had been elected. As a
member and current Chair of the School Board she swore to “place the interests of children
above all others in every decision” and to “uphold all applicable federal and state laws and
regulations.” See Exhibit A.

34. Defendant K.C. Haugh, School Board Vice Chairman, has a bachelor’s degree in

English from the University of Wisconsin at Madison. In 2016, Mr. Haugh signed an Oath of

6
Case 3:21-cv-00733 Document1 Filed 09/22/21 Page 6 of 34 PagelD #: 6
Office swearing to uphold the Constitution and statutes of the United States and of the State of
Tennessee, and to faithfully execute the office to which he had been elected. As a Board
Member he swore to “place the interests of children above all others in every decision” and to
“uphold all applicable federal and state laws and regulations.” See Exhibit A.

35. Defendant Jennifer Aprea has a bachelor’s degrees in social science and holds a
teaching credential from UC, Irvine. In September 2020, Ms. Aprea signed an Oath of Office
swearing to uphold the Constitution and statutes of the United States and of the State of
Tennessee, and to faithfully execute the office to which she had been elected. As a Board
Member she swore to “place the interests of children above all others in every decision” and to
“uphold all applicable federal and state laws and regulations.” See Exhibit A.

36. Defendant Sheila Cleveland has been a business owner with experience in
marketing and finance. In March 2017, Ms. Cleveland signed an Oath of Office swearing to
uphold the Constitution and statutes of the United States and of the State of Tennessee, and to
faithfully execute the office to which she had been elected. As a Board Member she swore to
“place the interests of children above all others in every decision” and to “uphold all applicable
federal and state laws and regulations.” See Exhibit A.

37. Defendant Candace Emerson is a retired teacher and holds a Master of Education
from Vanderbilt University. In 2014, Ms. Emerson signed an Oath of Office swearing to
uphold the Constitution and statutes of the United States and of the State of Tennessee, and to
faithfully execute the office to which she had been elected. As a Board Member she swore to
“place the interests of children above all others in every decision” and to “uphold all applicable

federal and state laws and regulations.” See Exhibit A.

7
Case 3:21-cv-00733 Document1 Filed 09/22/21 Page 7 of 34 PagelD #: 7
38. Defendant Brad Fiscus is a retired school teacher and a graduate of Indiana
University-Bloomington, receiving a Bachelor of Arts in Biology. In 2018, Mr. Fiscus signed
an Oath of Office swearing to uphold the Constitution and statutes of the United States and of
the State of Tennessee, and to faithfully execute the office to which he had been elected. As a
Board Member he swore to “place the interests of children above all others in every decision”
and to “uphold all applicable federal and state laws and regulations.” See Exhibit A.

39. Defendant Eliot Mitchell has a bachelor’s degree in computer science from
Middle Tennessee State University. In 2016, Mr. Mitchell signed an Oath of Office swearing to
uphold the Constitution and statutes of the United States and of the State of Tennessee, and to
faithfully execute the office to which he had been elected. As a Board Member he swore to
“place the interests of children above all others in every decision” and to “uphold all applicable
federal and state laws and regulations.” See Exhibit A.

40. Defendant Eric Welch has a bachelor’s degree in marketing from George Mason
University. In 2017, Mr. Welch signed an Oath of Office swearing to uphold the Constitution
and statutes of the United States and of the State of Tennessee, and to faithfully execute the
office to which he had been elected. As a Board Member he swore to “place the interests of
children above all others in every decision” and to “uphold all applicable federal and state laws
and regulations.” See Exhibit A.

41. Defendant Rick Wimberly is an author and president of Galain Solutions. In 2012,
Mr. Wimberly signed an Oath of Office swearing to uphold the Constitution and statutes of the
United States and of the State of Tennessee, and to faithfully execute the office to which he

had been elected. As a Board Member he swore to “place the interests of children above all

8
Case 3:21-cv-00733 Document1 Filed 09/22/21 Page 8 of 34 PagelD #: 8
others in every decision” and to “uphold all applicable federal and state laws and regulations.”
See Exhibit A.

42. In June 2019 the School Board unanimously approved Defendant Jason A.
Golden to serve as Superintendent. On June 21, 2021, the Board voted to extend his contract
until June 2025.

43. As Superintendent, Mr. Golden is charged with the administration of the

Williamson County Board of Education.

Relevant Policies of the Williamson County School Board of Education

44. Williamson County Board of Education Code Policy Manual, Section 1.000, titled

“SCHOOL DISTRICT EDUCATIONAL PHILOSOPHY”, provides,

The Williamson County School Board believes that the public school system is a
part of the community and, as such, both the school and community contribute
to the education of students.

We believe that education is best achieved when students become involved in

experiences meaningful to their lives. We believe that the educational process
should develop a feeling of self-worth and accomplishment. We should strive
toward relating to the individual student's natural and acquired abilities.

We believe that equal educational opportunity is the right of all children
without regard to race, sex, creed, color, national origin, or disability and that
all laws to this end should be followed promptly and effectively.

We further believe education should develop habits, attitudes,
understandings, and skills necessary for a productive, satisfying life. Each
child should be helped to understand the duties and privileges of responsible
citizenship as it relates to the individual and to the world community. We
recognize the vast changes brought by increasing technology, population, and
urbanization. We request the advice and support of the citizens of the
community and the professional staff. We shall endeavor to provide and support
educational programs appropriate to the attitudes, needs, and abilities of each
student in the Williamson County School System.

9
Case 3:21-cv-00733 Document1 Filed 09/22/21 Page 9 of 34 PagelD #: 9
sO 9 av

https://onedrive.live.com/view.aspx ?resid=C425CC264269ABEF! 1 34 &ithint=file’o2cdocx&aut

hkey=!AH53hKHOxlOX4zM (emphasis added). See attached policy.

45. In addition, the Board’s Policy Manual “School Board Legal Status and

Authority” Section 1.100 provides,

The Williamson County Board of Education (“the Board”) is a legal body
created by the State of Tennessee. The authority for the operation of
Williamson County Schools by the Board is derived from the following sources:

The Legislature of Tennessee

State and Federal Judicial Decisions

Attorney General’s Written Opinions

Rules and Regulations of the State Board of Education
Federal Law and Guidelines

Board members have no authority over school affairs as individuals. They have
complete authority over school affairs when they take action as a Board consistent
with law.

The Board is a policymaking body, legally authorized to administer that
policy through the Superintendent of Schools.

https://onedrive.live.com/?authkey=%2 | AHsbqIxidtsfSEk&cid=C425CC264269ABEF&id=C42
§CC264269A BEF%215101l &parld=C425CC264269A BEF %214664&0=OneUp (emphasis
added). See attached policy.

46. Furthermore, for the “Role of the Board of Education” Section 1.101

The Board will oversee the operation of the school system in_compliance
with state and federal laws.

The Board will function only when in session. The Board’s required
functions are as follows:

1. Policy Oversight: The Board shall develop a policy manual and
employ a Superintendent of Schools who shall carry _out_its policies
through the development _and_ implementation of administrative
procedures. The Board shall regularly evaluate the effectiveness of its
policies and their implementation.

10
Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 10 of 34 PagelD #: 10
2. Educational Planning: The Board shall require reliable information
which enables it and the staff to work toward the continuous improvement
of the educational program. The Board shall strive to provide the best
educational opportunities possible for all students.

eke

https://onedrive.live.com/view.aspx ?resid=C425CC264269ABEF!483 &ithint=file%o2cdo

 

ex&authkey=!|AEGO96-uq7X-onY (emphasis added). See attached policy.

 

47.

The “Code of Ethics for School Board Members” Section 1.2021

Article 1 Section 1. I will at all times think in terms of "students first,"
always determining other important things according to how they affect
the education and development of students.
aK

Article If Section 2. I will represent at all times the entire school
community and refuse to represent special interests or partisan politics.

wa

Article IV Section 5. I will attend all regularly scheduled Board meetings,
insofar as possible, and become informed concerning the issues to be

considered at those meetings. (emphasis added)
RK

my.sharepoint.com/:w:/g/personal/policy tsba_net/ERJgT YcEw2INoMbwUBO|QaoBth

 

W402wA0mea JBI6BE96wW?e=8hEEVW See attached policy.

 

48.

The “Dress Code” Section 6.310 states

oR

Any apparel or dress that is potentially disruptive to the learning
environment or educational process is not permitted. Any apparel or dress
that is dangerous to the health or safety of students or the lawful, peaceful

operation of the school is not permitted.
ae OK

https://onedrive.live.com/view.aspx?resid=C425CC264269ABEF! 742. &ithint=fileYo2cdo

 

ex&authkey=!AGxhE94eLDeJX1U See attached policy.

 

49,

Moreover, the “Parent and Family Engagement” Board Policy Section 4.502 as

also referenced in the WCS Bill of Rights (https://www.wes.edu/domain/1206) states the school

 

should be a welcoming environment that values engagement from parents and guardians.

11

Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 11 of 34 PagelD #: 11
https://onedrive.live.com/view.aspx?resid=C425CC264269ABEF!5991 &ithint=tle’%e2cdocx&au
thkey=|AE2A26paBIJhH6M See attached policy.

 

 

50. The “Student Communicable Diseases” Policy 6.403 provides

No student shall be denied an education solely because of a communicable
disease, and his/her educational program shall be restricted only to the
extent necessary to minimize the risk of transmitting the disease.

https://onedrive.live.com/view.aspx?resid=C425CC264269A BEF! 774&ithint=fileYo2cedo
ex&authkey=!|APIBc2E1Thdzcvs See attached policy.

 

A. WCSD’s COVID-19-Based Measures

51. On July 27, 2021 TN legislature clearly communicated that school boards do
NOT have the power to mandate masks, again demonstrating that the school board believes
they have powers that are above the both the Governor and TN lawmakers. Exhibit B

52. For the 2020-2021 school year, masks were required however exceptions were
granted to parents and students who completed opt-out forms. Gary Anderson, Executive
Director of Covid Procedures shared that there was no testing done and everything was being
based on CDC guidelines. See Exhibit B-2

53. The Williamson County School Board called a Special Meeting on August 10,
202, to address COVID-19 mitigation measures. The following measures were recommended
by Superintendent Golden: to require masks for students, staff, and visitors at the elementary
grade levels inside all buildings and buses effective Thursday August 12, 2021, to end on
Tuesday, September 21, 2021. (August 10, 2021, Special Called Schoo] Board Meeting
Minutes)

54. During the August 10, 2021, Special Called School Board Meeting the policy that

was passed and received an affirmative vote were the following measures:

12
Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 12 of 34 PagelD #: 12
elementary grade levels inside all

Mask requirement for students, staff and visitors at the
12, 2021. The requirement will end

buildings and on buses beginning Thursday, August
on Tuesday, September 21 at 11:59 p.m.
Teachers who are distanced six feet or more may remove their masks.
Masks continue to be strongly recommended for middle and high school students.

The board members that voted for Defendant Superintendent Golden’s measures were

Defendants Eliot Mitchell, Brad Fiscus, Jennifer Aprea, Sheila Cleveland, Rick Wimberly, KC

Haugh and Nancy Garrett.

55. On August 11, 2021, Communications Director Carol Birdsong emailed the

newly adopted COVID-19 measures to the Williamson County Families and Staff:

The Williamson County Board of Education met in a special session last night and
approved a temporary mask requirement for students, staff and visitors at the elementary
grade levels inside all buildings and on buses beginning Thursday, August 12, 2021, The
requirement will end on Tuesday, September 21 at 11:59 p.m.

Teachers who are distanced six feet or more may remove their masks.

Masks continue to be strongly recommended for middle and high school students.
For additional information on the district’s Health and Wellness Guidelines and other
information, visit the Health and Wellness page of the district’s website. The entire
meeting can be viewed on the district's YouTube page.

See attached Exhibit C

56. The Williamson County School Board called a second Special Meeting on August

26, 2021, to address COVID-19 response strategies. Defendant Jennifer Aprea moved to

extend the mask mandate to include all grades K-12. The members that voted in favor of the

mask mandate included defendants Eliot Mitchell, Brad Fiscus, Jennifer Aprea, Candace

Emerson, Rick Wimberly, Eric Welch, KC Haugh and Nancy Garrett.

57. On August 27, 2021, Communications Director Carol Birdsong emailed the

additional COVID-19 measures to the Williamson County Families and Staff:

13

Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 13 of 34 PagelD #: 13
The Williamson County Board of Education met in a special session last night and
approved a temporary mask requirement for students, staff, and visitors at the middle and
high school grade levels inside all buildings and on buses. The requirement will begin on
Tuesday, August 31 and will end on Tuesday, September 21 at 11:59 p.m. The
requirement is already in place at the elementary grade levels.

Teachers/staff who are distanced six feet or more may remove their masks while indoors.
Teachers/staff may also remove their masks during outside activities. Any essential
volunteer working directly with a student is expected to wear a mask.

As you may know, in Governor Lee’s Executive Order 84, signed August 16, students
may opt-out of any mask requirement made by a school district. While there is an opt-
out, WCS continues to strongly recommend, encourage and advise masking for all
students, staff, and visitors while inside a WCS school, WCS facility and the Central
Office.

COVID-19 mitigation strategies continue to evolve and those can be found, along with
other information including the mask opt-out form, on the district’s website. The entire
meeting can be viewed on WC-TV's YouTube channel.

Your school principal will share information specific to your school.

See attached Exhibit I

58. <A regularly scheduled School Board meeting was held on September 21, 2021 in
which all board members were in attendance. September 21 marks the day the previous mask
mandate was set to expire or be revisited.

59. During public commentary, it was stated that the lack of mitigation efforts and
continued infringement of parents and student’s medical freedom and continued mandates
would be met with litigation.

60. During the Board discussion of the School Board meeting, a motion was raised to
extend the current mask mandate through January 9, 2022. The motion was made by defendant
Eric Welch and seconded by defendant KC Haugh. The motion passed with a vote of 8-4. The

board members voting in favor of the mask mandate included Defendants Eliot Mitchell,

Jennifer Aprea, Rick Wimberly. Candy Emerson, Eric Welch, K.C. Hough and Nancy Garrett.

14

Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 14 of 34 PagelD #: 14
Garrett. It is worth noting Brad Fiscus also voted to extend the mandate, but his resignation is
effective at the end of September, so we are declining to include him in this complaint. See
Exhibit I

61. A motion was made to remove religious exemptions relative to the mask mandate.
There was discussion and several board members raised concerns about this infringing on
people’s rights and how much control the board has over the community and individuals.
Ultimately the motion failed but there were four “yes” votes by Eliot Mitchell, Brad Fiscus and

KC Haugh,

B. General Allegations: The Science of Universal Masking

62. U.S. Centers for Disease Control (CDC) statistics show that COVID-19 is
not much of threat to schoolchildren. The studies’ data shows that more people under
the age of 18 died of influenza during the 2018-19! flu season — a season labeled
“moderate severity” that lasted eight months — than have died of COVID-19 across

more than 18 months.”

1 https://www.cdc.gov/flu/about/burden/2018-2019.htmi
2 bttps://www.cdc.gov/nchs/nvss/vsrr/COVID-19 weekly/index. html

63. The ineffectiveness of masks was well known before 2020, as stated in a
New England Journal of Medicine perspective from May 2020: “We know that wearing
a mask outside health care facilities offers little, if any, protection form infection. In
many cases, the desire for widespread masking is a reflexive reaction to anxiety over
the pandemic.”

64. Harms for mask wear for children is an increasing concern. While
children are at very low risk of infection and tend to spread the virus at a much lower

rate, masks have become common for school openings. A large study in Germany

15
Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 15 of 34 PagelD #: 15
among over 25,000 children reported impairments such as headache in over 50%,
fatigue (37%), difficulty concentrating (50%), and irritability (60%) among others. A
second study documents both the risks for children form COVID-19 and a substantial
number of harms from mask wear.

65. All parties mandating the use of facemasks are not only willfully ignoring
established science but are engaging in what amounts to a whole school clinical
experimental trial. This conclusion is reached by the fact that facemask use, and
COVID-19 incidence, are being reported in scientific opinion pieces promoted by the
CDC and others.? The fact is after reviewing ALL the studies worldwide, the CDC

found “no reduction in viral transmission with the use of face masks.’

3 Nonpharmaceutical Measures for Pandemic Influenza in Nonhealthcare Settings—Personal Protective and
Environmental Measures, Jingyi Xiaod, Eunice Y.C. Shiul, Huizhi Gao, Jessica Y. Wong, Min W. Fong, Sukhyun Ryu, and
Benlamin J. Cowling (Volume 26, Number 5, May of 2020}.

school board, resulting in health issues, fear, and discrimination in our schools without
any science that they are effective in controlling the spread of COVID-19. The mere
fact that we are approaching two years validates masks are not effective. The health of
our children is the parent’s responsibility however the school board believes they can
decide what’s best for our child despite the fact they do not, in fact, have the legal
authority to do so.

67. A group of parents in Gainesville, FL, concerned about potential harms
from masks, submitted six face masks to a lab for analysis. The resulting report found
that five masks were contaminated with bacteria, parasites, and fungi, including three
with dangerous pathogenic and pneumonia-causing bacteria. No viruses were detected
on the masks, although the test can detect viruses. The analysis detected 11 alarmingly

dangerous pathogens on the masks.

16
Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 16 of 34 PagelD #: 16
https://townhall. com/tinsheet/scottmorefield/2021/06/15/a-group-of-parents-sent-their-kids-face-
masks-to-a-lab-for-analysis-heres-what-they-found-n2591047

 

C. Incidents and impact of mask mandate on Plaintiffs

68. General discomfort: Plaintiff B.H. complained of headaches and pimples
from wearing the mask all day during the 2020-2021 school year. This concerned
Plaintiff Connie Keffaber because B.H. takes prescribed medication, and worried if the
oxygen deprivation caused the headaches or was it negatively impacting the efficacy of
her medication. When Connie Keffaber suggested that B.H. just let her nose out
occasionally to breathe, B.H. responded “No way, we can’t do that -- We get sent to the
office if our nose is out of our mask!” Our kids are being controlled by fear of
consequence for the slightest noncompliance.

69. Illness festering: B.H. developed a sinus infection during the last week of
January 2021 which was of course under mask mandate. B.H. had facial sinus and ear
pain, and congestion. Connie Keffaber believes B.H. acquired this (non-contagious)
illness from inhaling C02, and bacteria stuck in her mask all day long. B.H. remained
home from school one day, because removing her mask to blow her nose was not
permitted. B.H. used Afrin nasal spray to avoid the nose blowing at school but suffered
a reaction — painful burns in her nose and loss of smell. When this resolved the first
week in February, B.H. mistakenly commented at the lunch table that she was happy to
finally smell her food again. Security officers were notified, and they promptly
removed her from the cafeteria and brought her to the office. B.H. called Connie
Keffaber very upset with a trembling voice, telling me what happened, and I would be

getting a phone call. The school nurse then called and told me she was not allowed to

17
Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 17 of 34 PagelD #: 17
say such things as it causes alarm. I explained that she already had Covid, and she just
recovered from a sinus infection.

70. Plaintiffs L.M. and P.M. were unenrolled from Williamson County during
the 2020-2021 school year due to concerns over masks and quarantines and the
negative impact of both. After re-enrolling P.M. and L.M. and their returning to in
person classes in the fall of 2021, plaintiff K. McKinney informed the school that her
children would not wear masks. (Exhibit D) K. McKinney has been outspoken with the
school and in the local community about the detriments of masking and_ the
fundamental rights of parents to make medical and other decisions for their children.

71. Plaintiff T.B. attends school in Williamson County and had a mask opt out
through the 2020-2021 school year. With the opt out, T.B. was forced to wear a lariat
identifying as such, which singled him out and subjected him to all manner of
comments from peers and teachers. In 2021, Plaintiff S.Blount has been outspoken on
behalf of T.B. and all students about the detriments of masking and the fundamental
rights of parents to make medical and other decisions for their children. S. Blount has
spoken with numerous members of WCS and has received no support. Students were
harmed during the lockdown mentally, physically, and educationally. Masking youth
with 99.99% percent chance of a 100% recovery from a virus does irreparable damage
and it cannot be calculated until later in their development. It is child abuse.

72. Plaintiffs J.H. and M.H. were kept at home for the 2020-2021 school year
due to mask mandates. M.H. was unenrolled due to concerns over the impact of
quarantines and the school district’s lack of experience in virtual education. J.H.

remained in Williamson County School’s but participated in the online program as he

18
Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 18 of 34 PagelD #: 18
has intellectual and development disabilities and is unable to wear a mask for medical
and psychological reasons. J.H. also has speech delays that make mask wearing a
problem for his intelligibility. During Individualized Education Plan (“TEP”) meetings
in the fall of 2020, these concerns were shared with teachers and administrators at
Sunset Middle School. M.H. has asthma and anxiety and the stress of being in and out
of school due to quarantines and fear of the impact of masks made it impossible to keep
her in school in person. Both J.H. and M.H. spent an entire school year with no social
interaction and missed out on the normal childhood experience of entering high school
and middle school, respectively. They were isolated from peers and suffered
unfortunate effects of such.

73. With plaintiffs JH. and M.H. attending school in person for the 2021-2022
school year, on August 2,2021, plaintiff Megan Heim contacted Jennifer Aprea, district
board representative, and Superintendent Jason Golden in advance of a scheduled board
meeting to express concern with masking and potential mandates. Jennifer Aprea replied
that "if your son has medical reasons not to wear a mask, those accommodations should

be made." Exhibit E

74. In advance of the Williamson County School Board meeting on August 10, 2021,
Plaintiff Megan Heim sent a detailed letter regarding mask concerns to all WCS board members,
Superintendent Jason Golden and the principals of J.H. and M.H.’s schools urging them to
continue to allow families the right to choose whether to mask their children. Citing concerns
with psychological and physical health relative to mask wearing, research and additional
information were provided to demonstrate both the lack of authority of the WCS Board to
mandate masks and data demonstrating the significant negative effects of long-term mask use.

19
Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 19 of 34 PagelD #: 19
This communication asserted that plaintiffs M.H. and J.H. do not consent to being forced to wear
a mask and insisting they not be treated differently; it also urged the board to comply with State
and Federal-law and “advise children they have a right to refuse or wear a mask.” Exhibit E
75. Early in the school year, plaintiff J.H. was forced to quarantine for a stuffy nose,
denying him both social interaction and educational time. After sending notice to school on
August 18, 2021, that J.H. was staying home out of an “abundance of caution for a slight stuffy
nose”, notice was sent by Sunset Middle School (Exhibit F) that he could only return to school
with 1. written documentation from an HCP/Health Department with a return to school date
listed or, 2. A negative COVID-19 test and no fever or other symptoms for 24 hours (must
provide proof of negative test) or 3. Stay home for 10 days from symptom onset. The first
problem is that this goes against the district’s illness guidelines which were attached to that
message (Exhibit G) and it penalizes students by forcing them to miss school. After three days
at home, J.H.’s teacher coordinated work and we got a Chromebook for him to join virtually
from home. This was not done proactively, and we learned a week later that J.H. was given
unexcused absences for days he was not able to join virtually. With both parents of J.H.
working full time, it was unreasonable to expect us to be available with no notice to oversee
schoolwork.
76. Following the August 26 Specially Called School Board Meeting, communication
was sent on August 27 from the school regarding the approved temporary mask requirement

that was expanded from grades K-5 to include all middle and high school students.

D. Plaintiffs Place Defendants on Notice of Lawsuit.

20
Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 20 of 34 PagelD #: 20
77. Inreply to the school announcing the expanded mask requirements, plaintiff
Megan Heim again contacted the full school board, principals, and Superintendent reiterating
that plaintiffs M.H. And J.H. would not comply with mask mandates and additionally urging
the district to address whether the air quality in school is safe. A letter was attached (Exhibit H)
outlining concerns that the mask mandates inferred that the school air quality is dangerous to
students’ health, and that the actual science would be to conduct an air quality test. Both State
and federal statutes were shared regarding use of individual respiratory equipment (Exhibit H)
and what procedures are described and required by the law. Plaintiff Megan Heim urged the
board to investigate the schools’ air quality by bringing in an Environmental
Toxicologist/Industrial Hygienist. This communication was documented as read by several
defendants and acknowledged by both Principals. Exhibit H

78. Williamson County School Board and Superintendent Jason Golden have shown a
blatant disregard for an overwhelming majority of parents who have rallied and spoken out to
the school board for freedom of choice on mask mandates. Parents’ opinions are not being
considered AT ALL, and it is evident that these decisions are being made well before people
walk into the room. The school board is not making decisions based on what We, the Parents
(the taxpayers) want for our children. It has been stated to the board during public comment in
board meetings that if they continue to mandate masks and impede Tennesseans Constitutional

rights, they will face litigation. We will not co- parent with the school or the government.

E. The Masking Requirement Causes Immediate and Irreparable Harm to Students,

Staff, and Community.

79. Inhis Affidavit, attached hereto as Exhibit J, Stephen E. Petty, an expert in the

field of Industrial Hygiene who has testified as to the futility and danger caused by an
21
Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 21 of 34 PagelD #: 21
individual wearing a mask in order to avoid transmitting or becoming infected with Covid-19,

states the following:

Ae

1. I hold relevant industry certifications including board certifications as a
C.I.H. (Certified Industrial Hygienist), a C.S.P. (Certified Safety
Professional), and as a P.E. (Professional Engineer) in six states (Florida,
Kentucky, Ohio, Pennsylvania, Texas and West Virginia). My curriculum
is attached hereto as Exhibit i.

2. I have served as an expert in personal protective equipment and related
disciplines in approximately 400 legal cases. I have often been certified as,
and provided testimony as, an expert in these areas. My list of
representative cases is attached hereto as Exhibit ii.

3. For example, I am currently serving as an expert in the Monsanto
Roundup and 3-M PFAS litigation. Recently I testified in four trials for
the DuPont C-8 litigation.

4. I taught Environmental and Earth Sciences as an adjunct professor at
Franklin University.

5. I hold nine U.S. patents, most related to heating, ventilation and air
conditioning (HVAC) systems.

6. I am a current member in good standing of the following relevant
associations: American Industrial Hygiene Association (AIHA), American
Board of Industrial Hygiene (ABIH), American Conference of
Governmental Ind. Hygienists (ACGIH), American Institute of Chemical
Engineers (AIChE), American Society of Refrigeration, Air Conditioning
and Refrigeration Engineers (ASHRAE); Member ASHRAE 40 Std. and
TC 2.3, and Sigma Xi.

7. 1am an expert in the field of Industrial Hygiene, which is the science and
art devoted to the anticipation, recognition, evaluation, and control of
those environmental factors or stressors — including viruses — arising in
or from the workplace, which may cause sickness, impaired health and
well-being, or significant discomfort among workers or among the citizens
of the community.

8. Industrial Hygiene is fundamentally concerned the proper methods of
mitigating airborne/dermal hazards and pathogens, as well as with the

22
Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 22 of 34 PagelD #: 22

 
design and use of engineering controls, administrative controls and
personal protective equipment, among other things.

9. Medical doctors, virologists, immunologists, and many public health
professionals are not qualified experts in these areas by virtue of those
aforementioned credentials.

10.On May 7, 2021, the Centers for Disease Control (CDC) updated its
guidance, providing that the primary mechanism for transmission of
Covid-19 is through airborne aerosols, and not, as previously stated, by
touching contaminated surfaces or through large respiratory droplets, as
also stated during previous periods of the pandemic.

11. Airborne viral aerosols can consist of a single viral particle or multiple
viral particles clumped together, and usually smaller than 5 u (microns) in
size. By comparison, droplets are >5 pt to >10 p in size.

12. A square micron is approximately 1/4000th the area of the cross-section of
a human hair and 1/88th the diameter of a human hair. Covid particles are
—1/10 of a micron or —1/40,000th the area of a cross section of a human
hair or —-1/1,000th the diameter of a human hair.

13. A recent University of Florida study capturing air samples within an
enclosed automobile cabin occupied by a Covid-positive individual
showed that the only culturable Covid-19 virus samples obtained were
between 0.25u to 0.5u in size. Particles smaller than 5p are considered
very small and/or very fine or aerosols.

14. Very small particles do not fall by gravity in the same rate that larger
particles do and can stay suspended in still air for a long time, even days
to weeks.

15, Because they stay suspended in concentration in indoor air, very small
particles can potentially accumulate and become more concentrated over
time indoors if the ventilation is poor.

16. Very small airborne aerosols pose a particularly great risk of exposure and
infection because, since they are so small, they easily reach deep into the
lung. This explains in part why Covid-19 is so easily spread, and why so
little Covid-19 is required for infection.

17, Exposure to airborne aerosols is a function of two primary parameters:
concentration and time. Less is better regarding both parameters.

23

Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 23 of 34 PagelD #: 23

 
18. For many reasons, personal protective equipment (PPE) is the least
desirable way to protect people from very small airborne aerosols.
Moreover, masks are not PPE since they cannot be sealed and do not meet
the provisions of the Occupational Safety and Health Administration
(OSHA) Respiratory Protection Standard (RPS), namely 29 CFR
1910.134.

19. Regarding PPE, facial coverings do not effectively protect individuals
from exposure to very small airborne aerosols. A device referred to as a
respirator is required to provide such protection.

20. The AIHA, in their September 9, 202,0 Guidance Document for COVID-
19 (Exhibit iii) noted that the acceptable relative risk reduction methods
must be >90%; mask were shown to be only 10% and 5% (see Exhibit tii -
Figure 2) and far below the required 90% level.

21. Similarly, Shah, et al, 2021, (Exhibit iv), using ideally sealed masks and
particles 1 micron in size, reported efficiencies for the more commonly
used cloth masks and surgical masks of 10% and 12% respectively. No
mask can be perfectly sealed, thus “real world” effectiveness would be
even lower.

22. Industrial hygienists refer to a “Hierarchy of Controls” that are typically
implemented to minimize exposures, including exposures to very small
airborne aerosols like Covid-19.

23. Regarding practical or “engineering” controls, industrial hygienists focus
on practices that dilute, destroy, or contain airborne hazards (or hazards in
general).

24, PPE — especially facial coverings —- do not dilute, destroy, or contain
airborne hazards. Therefore, facial coverings do not appear anywhere in
the Industrial Hygiene (IH) Hierarchy of Controls for very small airborne
aerosols like Covid-19. Even respirators (part of the PPE Category and not
masks) are in the last priority on the Hierarchy of Controls.

25. Facial coverings are not comparable to respirators. Leakage occurs around
the edges of ordinary facial coverings. Thus, ordinary facial coverings do
not provide a reliable level of protection against inhalation of very small
airborne particles and are not considered respiratory protection.

26. For example, during the seasonal forest fires in the summer of 2020, the
CDC issued public guidance warning that facial coverings provide no
protection against smoke inhalation. That is because facial coverings do
not provide a reliable level of protection against the small particles of ash

24

Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 24 of 34 PagelD #: 24

 
contained in smoke. Ash particles are substantially larger than Covid-19
aerosolized particles.

27. Ordinary facial coverings like the ones required by WCS facial covering
policy do not meet any of the several key OSHA Respiratory Protection
Standards for respirators.

28. Because of the gaps around the edges of facial coverings required by
WCS’s policy, they do not filter out Covid-19 aerosols. The policy stating
“masks will be worn without gaps defies known science that masks worn
today cannot be sealed and always have gaps.
29. The effectiveness of a cloth facial covering falls to zero when there is a
3% or more open area in the edges around the sides of the facial covering.

30. Most over-the-counter disposable facial coverings have edge gaps of 10%
or more. When adult-sized facial coverings are used by children, edge

gaps will usually greatly exceed 10%.

31. Even short breaks (e.g. to eat) expose individuals to Covid-19 aerosols in
indoor spaces.

32. Ordinary cloth facial coverings like the ones required by the MCSD mask
requirement do not provide any filtering benefit relative to particles

smaller than 5p if not sealed.

33. Substantial mitigation of Covid-19 particles could be immediately
achieved by:

a. opening windows and using fans to draw outdoor air into indoor
spaces (diluting the concentration of aerosols),

b. setting fresh air dampers to maximum opening on HVAC systems,

c. overriding HVAC energy controls,

d. increasing the number of times indoor air is recycled,

e, installing needlepoint ionization technology to HVAC intake fans, and

f. installing inexpensive ultraviolet germicide devices into HVAC
systems.

35, All of the above-referenced techniques are more effective and meet
standard industrial hygiene hierarchy of controls (practices) for controlling

25

Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 25 of 34 PagelD #: 25

 
exposures in place for nearly 100 years. The use of cloth facial coverings do not
fit within these basic hierarchy of controls since masks are not PPE and cannot be
sealed. There are no OSHA standards for facial coverings (masks) as respiratory
protection.

36. Extended use of respiratory PPE is not indicated without medical
supervision.

37. As explained in an article titled “Is a Mask That Covers the Mouth and
Nose Free from Undesirable Side Effects in Everyday Use and Free of Potential
Hazards?” that was published on April 20, 201, in the International Journal of
Environmental Research and Public Health and that is attached to this Affidavit
as Exhibit iv, the following negative effects from wearing masks was reported in
the literature:

 

 

intemal diseases Psychiatrie lliness. Neurologloal Diseases

COPD Claustrophobia Migraines and Headache Sutlerers
Sleep Apnea Syndrome Panic Disorder Patients with intracranial Masses
advanced renal Failure Personality Disorders Epfepsy

Obesity Dementia

Cardiopulmonary Dysfunction Schizophrenia

Asthma helpless Patients

fixed and sedated Patients

Pediatric Diseases ENT Diseases Occupational Health Restrictions
Asthma Vocal Cord Disorders moderate / heavy physical Work
Respiratory diseases Rhinitis and obstructive Diseases
Cardiopulmonary Diseases Gynecological restrictions
Neuromuscular Diseases Dermatological Diseases Pregnant Women
Epilepsy Acne

Atopic

 

 

 

Figure 5. Diseases / predispositions with significant risks, according to the literature found, when
using masks. Indications for weighing up medical mask exemption certificates.

Example statements made in the paper include the following: “The overall
possible resulting measurable drop in oxygen saturation (O2) of the blood
on the one hand and the increase in carbon dioxide (CO2) on the other
contribute to an increased noradrenergic stress response, with heart rate
increase and respiratory rate increase, in some cases also to a significant
blood pressure increase.” Exhibit iv, p. 25. In fact, “Neither higher level
institutions such as the WHO or the European Centre for Disease
Prevention and Control (ECDC) nor national ones, such as the Centers for
Disease Control and Prevention, GA, USA (CDC) or the German RK],
substantiate with sound scientific data a positive effect of masks in the
public (in terms of a reduced rate of spread of COVID-19 in the
population).” Exhibit iv, p. 24. For these reasons, students who are
required to wear masks pursuant to a mandate suffer immediate and
irreparable injury, loss, or damage.

26
Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 26 of 34 PagelD #: 26

 
38. In summary:

a. PPE is the least desirable way to protect people from very
small airborne aerosols.

b. Facial coverings as required by school policy are not
recognized as PPE since they cannot be sealed and are not
covered by the OSHA RPS.

c. If PPE were to be used for protection, respirators, not facial
coverings as required by the school policy are needed to
provide any effective protection from very small airborne
aerosols.

d. Very small aerosol particles are more likely to be a greater
cause of disease than respiratory droplets because they can
evade PPE and reach deep into the lungs, whereas respiratory
droplets have to work against gravity in order to travel up a
person's nose into the sinus.

e. Much better alternatives to controlling exposure are available
(i.e., engineering controls of dilution — ventilation with
increased fresh air and destruction), and should be used to
minimize exposures as opposed to masks.

f. Individuals who are required to wear masks pursuant to a
mandate suffer immediate and irreparable injury, loss, and
damage due to the overall possible resulting measurable drop
in oxygen saturation of the blood on one hand and the increase
in carbon dioxide on the other, which contributes to an
increased noradrenergic stress response, with heart rate
increase and respiratory rate increase and, in some cases, a
significant blood pressure increase.

80. Plaintiffs note that the state of Tennessee was given more than $2,000,000,000
pursuant to the American Rescue Plan (“ARP”) Act of 2021 by agreeing to implement the
federal guidelines set forth by the CDC for COVID-19 mitigation efforts. See the attached
letter from the U.S. Secretary of Education, attached hereto as Exhibit P. See also,

https://oese.ed.gov/files/202 1/07/Ohico-ARPESSER-Staie-Plan-Highlights-v2-071421.pdf The

 

27

Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 27 of 34 PagelD #: 27
letter links to the CDC guidelines available at https://www.cdce.gov/coronavirus/2019-

ncov/community/schools-childcare/operationstrategy.hbtml. The guidelines suggest that a

 

school board would forfeit ARP allocations by making masks optional, and states that have
prohibited mask mandates in schools have received letter notifying them that they will not
receive ARP funds. Accordingly, it seems Defendants have a financial incentive for
implementing the mask mandate, despite that such a requirement serves no scientific purpose
and subjects individuals who wear masks to the health risks discussed above.

81. Plaintiff Megan Heim, in her own capacity and on behalf of her minor children,
J.H. and M.H., Plaintiff Kristin McKinney;, in her own capacity and on behalf of her minor
children, L.M. and P.M., Plaintiff Sharon Blount in her own capacity and on behalf of her
minor child T.B. and Connie Keffaber in her own capacity and on behalf of her minor child
B.H. are aggrieved by the immediate and irreparable injury, loss, and damage suffered by J.H.,
M.H., L.M., P.M., T.B. and B.H because J.H., M.H., L.M., P.M., T.B. and B.H are required to
wear a mask pursuant to the School Board’s mask mandate, which is not only unsupported by
science, but which also results in the possible measurable drop in oxygen saturation of the
blood on one hand and the increase in carbon dioxide on the other, which contributes to an
increased noradrenergic stress response, with heart rate increase and respiratory rate increase
and, in some cases, a significant blood pressure increase.

COUNT I - 42 U.S.C. §1983 - Violation of Procedural Due Process
(Sth and 14th Amendments) Against All Defendants

82. Plaintiffs incorporate the foregoing paragraphs as if set forth in full herein.
83. In order establish a claim under section 1983 of the Civil Rights Act, a plaintiff
must prove a Defendant: (a) acted under the color of state law; (b) proximately causing; (c) the

Plaintiff to be deprived of a federally protected right. 42 U.S.C. §1983.

28

Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 28 of 34 PagelD #: 28
84. Inthe instant case, Defendants unquestionably acted under the color of state law.

85. Each Individual Defendant is an elected, voting member of the Williamson
County Board of Education with the exception of Defendant Jason A. Golden, who is the
Superintendent of the Williamson County School District.

86. Under the Fifth Amendment to the Constitution, no person may be deprived of
life, liberty, or property without due process of law. U.S. Const. Ann., Amendment V.

87. The Fourteenth applies the protections of the Fifth Amendment to state actors.
U.S. Const. Ann., Amendment XIV.

88. Plaintiffs have constitutionally protected interests in the benefits that come from
not being subject to the Board’s mask mandate, including the ability to pursue an education
without being subjected to health risks that are not offset by any scientifically provable
benefits.

89. Defendants’ implementation of the mask policy unlawfully deprives Plaintiffs of
these and other constitutionally protected interests without due process of law. Such
deprivation occurred with no notice or meaningful opportunity to be heard as the
Superintendent instated the mask mandate prior to offering an opportunity for public
discussion. Such deprivation was arbitrary, capricious, based on ignorance without inquiry into
facts, and in violation of the School Board’s own policies and other applicable laws. Such
deprivation violates the Fifth and Fourteenth Amendments of the Unites States Constitution.

90. Plaintiffs were harmed and continue to be irreparably harmed by these unlawful
acts, including by suffering an overall possible simultaneous drop in oxygen saturation of the

blood and increase in carbon dioxide, which contributes to an increased noradrenergic stress

29

Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 29 of 34 PagelD #: 29

 
response, with heart rate increase and respiratory rate increase and, in some cases, a significant

blood pressure increase.

COUNT II - 42 U.S.C. §1983 - Violation of Substantive Due Process
(Fourteenth Amendment) — Against All Defendants

91. Plaintiffs incorporate the foregoing paragraphs as if set forth in full herein.

92. In order establish a claim under section 1983 of the Civil Rights Act, a plaintiff
must prove a Defendant: (a) acted under the color of state law; (b) proximately causing; (c) the
Plaintiff to be deprived of a federally protected right. 42 U.S.C. §1983.

93. In the instant case, Defendants unquestionably acted under the color of state law.

94. Each individual Defendant is an elected, voting member of the Williamson
County Board of Education with the exception of Defendant Jason A. Golden, who is the
Superintendent of the Williamson County School District.

95. Under the Fourteenth Amendment to the Constitution, and as established by state
law including the state created danger doctrine, Plaintiffs have a fundamental right to a public
education and to an education in a safe and healthy environment.

96. Plaintiffs were harmed and continue to be irreparably harmed by these unlawful
acts, including by suffering an overall possible simultaneous drop in oxygen saturation of the
blood and increase in carbon dioxide, which contributes to an increased noradrenergic stress
response, with heart rate increase and respiratory rate increase and, in some cases, a significant
blood pressure increase.

COUNT I - Violation of Procedural Due Process
(TN Const. Art. I, § 17) Against All Defendants

97. Plaintiffs incorporate the foregoing paragraphs as if set forth in full herein.
98. Article 1, § 17 of the Constitution of the State of Tennessee provides, “All courts

shall be open; and every man, for an injury done him in his lands, goods, person or reputation,

30

Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 30 of 34 PagelD #: 30

 
shall have remedy by due course of law, and right and justice administered without sale, denial,
or delay. Suits may be brought against the state in such manner and in such courts as the
Legislature may by law direct.”

99. Article 1, § 17 of the Constitution of the State of Tennessee affords the people of
Tennessee with the right to be free from violations of the procedural due process rights, and no
person may be deprived of life, liberty, or property without due process of law.

100. Plaintiffs have constitutionally protected interests in the benefits that come from
not being subject to the Board’s mask mandate, including the ability to pursue an education
without being subjected to health risks that are not offset by any scientifically provable benefits.
Defendants’ implementation of the mask policy unlawfully deprives Plaintiffs of these and other
constitutionally protected interests without due process of law. Such deprivation occurred with
little notice or meaningful opportunity to be heard as the Superintendent called a special meeting
and recommended the mask mandate prior to offering an opportunity for public discussion to be
able to present the science from an expert. Such deprivation was arbitrary, capricious, based on
ignorance without inquiry into facts, and in violation of the School Board’s own policies and
other applicable laws. Such deprivation violates Article 1, § 17 of the Constitution of the State of
Tennessee,

101. Plaintiffs were harmed and continue to be irreparably harmed by these unlawful
acts, including by suffering an overall possible simultaneous drop in oxygen saturation of the
blood and increase in carbon dioxide, which contributes to an increased noradrenergic stress
response, with heart rate increase and respiratory rate increase and, in some cases, a significant

blood pressure increase.

3]

Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 31 of 34 PagelD #: 31

 
RESERVATION OF RIGHTS

Plaintiffs herein expressly reserve their rights in regards to any additional claims to which
they may be entitled under federal law as well as under the laws of the State of Tennessee,
including claims arising from any violations of Tennessee’s Open Meetings Laws or other
actions of misconduct that may have been committed by Defendants. Plaintiffs expressly place
Defendants on notice of Plaintiffs’ intention to initiate removal proceedings at the state court
level against Defendants as a result of the infractions Defendants have committed, as described

herein.

REQUEST FOR RELIEF

WHEREFORE, Plaintiffs request that the Court grant the following relief:

a. Assume jurisdiction of this action;

b. Vacate and set aside the Defendants’ mask mandate as well as any other action
taken by Defendants to institute the mask mandate and implement the provisions

of the mask policy;

c. Declare that the Defendants’ masking policy is unconstitutional, void and without

legal force or effect.

d. Declare that the institution of the mask policy and actions taken by Defendants to
implement the mask policy are arbitrary, capricious, based on ignorance due to
failure to inquire into facts, otherwise not in accordance with law, and without

observance of required procedures.

32

Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 32 of 34 PagelD #: 32

 
e, Declare that the mask policy and the actions taken by Defendants to implement the
mask policy are in violation of the Constitution and contrary to the laws of the

United States and the State of Tennessee;

f. Temporarily restrain, as well as preliminarily and permanently enjoin Defendants,
their agents, servants, employees, attorneys, and all persons in active concert or
participation with any of them, from implementing or enforcing the mask policy
and from taking any other action to implement the masking policy that is not in

compliance with applicable law; and

g. Award Plaintiffs their reasonable attorneys’ fees, costs, and expenses pursuant to
42 U.S.C. § 1988; and grant such other and further relief as may be just, equitable

and proper.

CERTIFICATION AND CLOSING

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the requirements of

Rule 11.

33

Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 33 of 34 PagelD #: 33
2

    

a

/

f “f t p
WY 7, Lo,
f { / /
Signature of Plaintiff: V/ , { : Ke Date: q | ay / Zi

f ‘ ] i

/ |
L f Megan Heim
~~ 2044 Clifton Johnston Court

Nolensville, TN

615-854-1506 (Telephone)
meganheim@pm.me

Megan Heim, Individually and on behalf of her
minor children J.H. and M.H.

/ z /
. A> ) J
Signature of Plaintiff: bb Mlieo, Date: YZ YZ
A Z a

Kristin McKinney
8237 Middlewick Lane

Nolensville, TN 37135

615.495.2818 (Telephone)

benton. kristin@gmail.com

Kristin McKinney, Individually and on behalf
of her minor children L.M. and P.M.

Signature of Plaintiff: Sla TR lod Date: Z/ a/ / <_/

Sharon Blount

3557 Creamery Bridge Rd.

Thompsons Station, TN

37279 Williamson County

601-968-2688 (Telephone)
sharonblount@me.com

Sharon Blount, Individually and on behalf of
her minor child T.B.

Respectfully a 7 in day of September,
Aj , o

 

   

 

~~“ :
[ Q ! \ : |
Signature of Plaintiff: | WAY Date: q| 2{ | 2(
V\NI ‘ |
\\M
\Connie Keffaber

2454 Durham Manor Dr.

Franklin, TN 37064

908 319 3862 (Telephone)
Connie5691@hotmail.com

Connie Keffaber, Individually and on behalf of
her minor child B.H.

34

Case 3:21-cv-00733 Document 1 Filed 09/22/21 Page 34 of 34 PagelD #: 34

 
